DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
No claim to an application for foreign priority. 
Information Disclosure Statement
No information disclosure statement currently provided. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 7 contains reference number 730 not listed in the written description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following minor typographical informalities: 
Specification page 12, paragraph 036, last line of page states, “Beams 322 and 330” (bolded for emphasis). There is no beam 330. Number 330 should be 332.
Specification page 13, paragraph 036, second line of page states, “title” instead of “tilt.”
Specification page 16, paragraph 043, line 5 of page states, “transition region 720” instead of “transition region 730.”
Specification page 19, paragraph 051, line 2 of page states, “comb fingers 312 and 324” instead of “comb fingers 312 and 342.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9-11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,514,446 B1 to Wang et al. (“Wang”) in view of US 2008/0093685 A1 to Watanabe et al. (“Watanabe”).
	Regarding independent claim 1, Wang teaches a mirror assembly (see title) for controlling optical directions (see Figures 2A and Figures 2B the micro-mirrors determine direction of light) in an optical sensing system (i.e., lidar), the mirror assembly comprising:
a substrate 255 (“semiconductor substrate”; Figures 2C-2D; column 10, lines 38-59);
a micro mirror 256 (“micro-mirror”; Figures 2A-2E; column 10, lines 38-59) suspended over the substrate 255 by at least one beam 258a/258b (“connection structures”; Figures 2A-2E; column 10, lines 38-59: 258a/258b are connected to frame 254 which in turn is connected to semiconductor substrate 255 via 258c/258d), wherein the at least one beam 258a/258b is mechanically coupled (i.e., as explained supra) to the substrate 255;
an actuator (see Figure 2E and column 11, lines 43-63: there are actuators) configured to tilt the micro mirror 256 with respect to the substrate 255;
a position sensor 216 (“photodiode”; Figures 2A-2B; column 10, lines 23-37: the angles of rotation of micro-mirror are sensed by collecting the light to/from the micro-mirror) configured to detect a position of the micro mirror 256. 
Wang also teaches in Figure 2E of turning the micro-mirror using actuators that include a MEMs type comb drive 261 using voltages V1 and V2 with electrodes 262 and 264. 
The problem encountered by Wang with respect to the MEMs type comb drive as discussed by Watanabe in paragraphs 0006-0009 and 0072 is the build-up of parasitic capacitance through the substrate when a MEMs device is above substrate.  
Watanabe remedies this issue by applying a bias voltage source (see Figure 1 there is voltage source connected to well 13 that is part-of/in substrate 10) electrically coupled to the substrate 10 to bias the substrate 10 with a bias voltage (Paragraph 0092 shows that the substrate/well has a voltage applied that thereby reduces parasitic capacitance).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Watanabe’s invention with Wang’s invention would have been beneficial as stated by Watanabe throughout specification and paragraph 0092 in order to reduce parasitic capacitance by applying voltage to the well/substrate.
Regarding claim 2,  the preponderance of evidence suggests that Watanabe in combination with Wang make obvious that the substrate comprises:
a semiconductor layer comprising silicon (Si); and
an insulator layer comprising silicon dioxide (SiO2) (as stated throughout Watanabe many MEMs devices are formed on SOI as per paragraph 0077: substrate 10 made of silicon and 11 made of silicon oxide).
	Regarding claim 3, Watanabe teaches wherein the bias voltage source is electrically coupled to the semiconductor layer 10/13 (i.e., number 13 that is part of substrate 10 that as per paragraph 0077 is silicon) of the substrate 10+11 to bias the semiconductor layer 10/13 with the bias voltage (see Figure 1B: there is voltage applied to 10/13).
Regarding claim 5, Watanabe teaches wherein the bias voltage source is configured to apply the bias voltage to the semiconductor layer of the substrate such that the semiconductor layer of the substrate operates in a depletion mode (as stated in paragraphs 0084-0085 and throughout specification it appears that the substrate/well operates in a depletion state).
Regarding claim 9, Watanabe teaches wherein the bias voltage source is electrically coupled to the substrate 10/13 from a top side (i.e., as illustrated in Figures 7 and 14 there is an embodiment where the substrate 10/13 is biased Vwell from top side of substrate) of the substrate 10/13.

Regarding independent claim 10, refer to claim 1 rejection, supra. Claim 10 is the method of controlling the mirror assembly. Most limitations on claim 10 appear to be addressed in claim 1 rejection, supra. 10. Wang further teaches of detecting, by a position sensor 216 (“photodiode”; Figures 2A-2B; column 10, lines 23-37: the angles of rotation of micro-mirror are sensed by collecting the light to/from the micro-mirror), a position of the micro mirror 256; controlling (i.e., see column 9, lines 42-54: the lidar controller 206 appears to be light steering using the transmitter and receiver that the photodiode is part-of), by the actuator (see Figure 2E for actuators), the tilting (i.e., as explained in claim 1 rejection, supra) of the micro mirror based on the detected position (i.e., as explained, supra).
Regarding claim 11, refer to claim 2 rejection, supra. 
Regarding claim 13, refer to claim 5 rejection, supra. 

Regarding independent claim 18, refer to claim 1 rejection, supra. Claim 18 is directed towards an optical sensing system that is covered by Wang teaching of lidar in Figures 1-2. All limitations on claim 18 appear to be addressed in claim 1 rejection, supra.
	Regarding claim 20, refer to claim 5 rejection, supra
Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other elements of claim 4, wherein the bias voltage source is configured to apply the bias voltage to the semiconductor layer of the substrate such that the semiconductor layer of the substrate operates in an accumulation mode.
Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other elements of claim 6, wherein the actuator comprises: an anchor mechanically coupled to the substrate; a first plurality of comb fingers extending from the anchor toward the micro mirror; a second plurality of comb fingers extending from the micro mirror toward the anchor and interleaving with the first plurality of comb fingers; and a driving voltage source configured to apply a driving voltage across the first plurality of comb fingers and the second plurality of comb fingers to tilt the micro mirror.
Claims 7 and 8 contain allowable subject matter, because they depend on the allowable subject matter of claim 6. 

Claims 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other elements of claim 12, applying, by the bias voltage source, the bias voltage to the semiconductor layer of the substrate such that the semiconductor layer of the substrate operates in an accumulation mode.
Claim 14 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other elements of claim 14, applying, by a driving voltage source, a driving voltage across a first plurality of comb fingers and a second plurality of comb fingers, wherein: the first plurality of comb fingers extend from an anchor toward the micro mirror, the anchor being mechanically coupled to the substrate; and the second plurality of comb fingers extend from the micro mirror toward the anchor and interleave with the first plurality of comb fingers.
Claims 15-17 contain allowable subject matter, because they depend on the allowable subject matter of claim 14. 

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other elements of claim 19, wherein the bias voltage source is configured to apply the bias voltage to the substrate such that the substrate operates in an accumulation mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 August 2022
/John P. Dulka/Primary Examiner, Art Unit 2895